DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 January 2022 has been entered.

Response to Amendment
3.	Applicants’ amendment of claims 8, 16, and 24 in the reply filed on 28 January 2022 is acknowledged.
4.	Applicants’ cancellation of claims 1-7 and 13-15 in the reply filed on 28 January 2022 is acknowledged.
5.	Applicants’ addition of claims 25-32 in the reply filed on 28 January 2022 is acknowledged.

Claim Objections
6.	Claim 30 is objected to because of the following informalities: please, substitute “wherein the distal thread has a pitch that is greater than the proximal thread” with -- wherein the distal thread has a pitch that is greater than a pitch of the proximal thread --. Appropriate correction is required.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 8-10, 12, 16-19, 21, 24, 27, 28, and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Collins et al. (US PG Pub No. 2010/0003638 A1) in view of Roby et al. (US PG Pub No. 2018/0214192 A1; cited in Applicant’s IDS) and Huebner (US 6,030,162 A).
Collins et al. ‘638 discloses a threaded implant (10) comprising:
an inner elongated main body having a proximal end (12, 500), a mid-section (20/22, 506) and a distal end (16, 504); 
a first set of threads (external threads 15) provided along the proximal end at a fixed distance from a second set of threads (external threads 15) provided along the distal end (e.g., said distance is “fixed” when threaded implant 10 is finally assembled or implanted; also, threaded implant 10 is patient-specific, therefore having a fixed distance between the proximal threads and the distal threads – see [0023], [0045], [0067], and [0068]); and 
a sleeve (outer sleeve 18, which is configured to be disposed about the midsection – see Figures 1, 2, and outer sleeve 502 of the first/left embodiment of Figure 8 and paragraph [0020]) located on the mid-section of the main body such that it may rotate (Figures 1, 2, and 8 - it may rotate during trialing, it may rotate during assembly of threaded implant, and/or it may rotate when threaded implant is finally assembled and/or implanted) with respect to the main body while being constrained from axial movement (Figure 2 – see retaining shoulders 36, 38; further, see [0025] and [0033]).
Regarding independent claim 16 and independent claim 24, Figures 1, 2, and the first/left embodiment of Figure 8 clearly show the proximal and distal threads external and facing outward such that they are exposed to bone when the implant is implanted.
Regarding newly-added recitation “monolithic” main body:
a. Collins et al. ‘638 discloses “When assembled, the core 20 extends axially from the head 12, the anchor 16, or both the head 12 and the anchor 16. Core 20 also may be integrally formed with, or otherwise permanently connected to, either the head 12 or anchor 16” ([0023]).
b. Paragraph [0082] of the PG Pub of the instant application states “The implants may include expandable sections and may include a modular design” (emphasis added). In other words, there is no criticality in the use of “monolithic” main body. At the time of the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have modified the main body of Collins et al. ‘638 threaded implant to be a monolithic main body because Applicant has not disclosed that a monolithic main body provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with variations of the construction of the main body (e.g., modular or unitary), because any of said variations would have equally permitted insertion of the threaded implant into bone. 
c. Roby et al. ‘192 discloses (compare Figures 5A, 5B to Figures 6A, 6B) a threaded implant (Figures 5A and 5B - threaded implant 410; Figures 6A and 6B - threaded implant 510) comprising an elongated main body having a proximal end (414; 514), a mid-section (412; 512) and a distal end (430; 530); a set of threads (421; 521) provided along the distal end; and a sleeve (Figures 5A and 5B – sleeve 438; Figures 6A and 6B – sleeve 538) located on the mid-section of the main body between the proximal Collins et al. ‘638. 
Roby et al. ‘192 is evidenced that constructing the main body of a threaded implant as a modular main body or as a monolithic main body is functionally equivalent (i.e., any of said variations would have equally permitted insertion of the threaded implant into bone) and interchangeable. It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to have constructed the main body of the threaded implant of Collins et al. ‘638 to be monolithic since “[t]he use of a one piece construction instead of the structure disclosed in [Collins et al. ‘638] would be merely a matter of obvious engineering choice”) In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965), and since constructing the main body of a threaded implant as a modular main body or as a monolithic main body is functionally equivalent (i.e., any of said variations would have equally permitted insertion of the threaded implant into bone) and interchangeable (as taught by Roby et al. ‘192).
d. As noted by the United States Supreme Court, if a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability. For the same KSR, 127 S. Ct. at 1740. "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82USPQ2d 1385, 1396 (2007).
Collins et al. ‘638 discloses the implant as non-tapered or as having a taper from the proximal end to the distal end ([0019]). Therefore the proximal threads will have a greater radial dimension than a radial dimension of the distal threads (for the tapered embodiments). Additionally, the first/left embodiment of Figure 8 seems to show the proximal threads (500) as having a greater radial dimension than a radial dimension of the distal threads (504). 
Further, this is already known in the art. For example, Huebner ‘162 teaches (Figures 15-17 and 19-21) a threaded implant comprising proximal (trailing) threads having a greater radial dimension than a radial dimension of distal (leading) threads in order to minimize the driving force required to advance the threaded implant and/or to prevent and/or mitigate the stripping of the leading threads in the object being secured that may occur due to tension along the length of the threaded implant (C3:L47-51; C4:L9-17). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the claimed Huebner ‘162, with the invention of Collins et al. ‘638, in order to minimize the driving force required to advance the threaded implant and/or to prevent and/or mitigate the stripping of the leading threads in the object being secured that may occur due to tension along the length of the threaded implant.
Regarding claim 9 and claim 19 and claim 27, Collins et al. ‘638 teaches wherein the sleeve has a transverse cross-section that is rectilinear ([0022] – “The transverse cross-section of the outer surface of the sleeve portion may have flat sides and may be polygonal, or may have curved sides such as with ovals, or may be any combination or variation thereof, whether or not a regular shape”; [0049] – “For the intermediate part, alternative cross-sectional shapes with outer peripheries may be non-circular to increase friction as described above. The alternative forms provided may include circular shapes, non-circular curved shapes such as ovals, ellipses, and so forth, polygonal shapes such as hexagons whether regularly shaped or not, and any combination of both curves and flat sides”).
Regarding claim 10 and claim 28, wherein the sleeve has a transverse cross-section having at least one apex (the apex of a polygonal, e.g., hexagonal, shape; [0022] – “The transverse cross-section of the outer surface of the sleeve portion may have flat sides and may be polygonal, or may have curved sides such as with ovals, or may be any combination or variation thereof, whether or not a regular shape”; [0049] – “For the intermediate part, alternative cross-sectional shapes with outer peripheries may be non-circular to increase friction as described above. The alternative forms provided may include circular shapes, non-circular curved shapes such as ovals, ellipses, and so forth, polygonal shapes such as hexagons whether regularly shaped or not, and any combination of both curves and flat sides”).
Regarding claim 12, claim 18, claim 21, claim 30, and claim 32 wherein the second set of threads (i.e., distal threads) has a pitch that is different or greater than a pitch of the first set of threads (Collins et al. ‘638 - the first/left embodiment of Figure 8 clearly show the second set of threads as having a pitch that is greater than a pitch of the first set of threads). Further, Collins et al. ‘638 in view of Huebner ‘162 teach said subject matter (Huebner ‘162 – C4:L38-42).
Regarding claim 17 and claim 31, as shown in the 103(a) rejection above, Collins et al. ‘638 in view of Huebner ‘162 teaches wherein a minor diameter in a region of the external proximal thread is larger than a minor diameter in a region of the distal thread. Further, Collins et al. ‘638 in view of Roby et al. ‘192 teaches wherein a minor diameter in a region of the external proximal thread is larger than a minor diameter in a region of the distal thread (Figures 5A, 5B, 6A, and 6B of Roby et al. ‘192).

10.	Claims 11 and 20 and 23 and 26 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Collins et al. (US PG Pub No. 2010/0003638 A1) in view of Roby et al. (US PG Pub No. 2018/0214192 A1; cited in Applicant’s IDS) and Huebner (US 6,030,162 A), as applied to claim 8, claim 16, and claim 19 above, and further in view of Reiley (US PG Pub No. 2011/0087294 A1).
 Regarding claims 11, 20, and 29, Collins et al. ‘638 in view of Roby et al. ‘192 and Huebner ‘162 discloses the invention as claimed, except for particularly disclosing wherein the outer sleeve has a transverse cross- sectional profile that is triangular in shape. Notice, Collins et al. ‘638 discloses: [0022] – “The transverse cross-section of the outer surface of the sleeve portion may have flat sides and may be polygonal, or may have curved sides such as with ovals, or may be any combination or variation thereof, whether or not a regular shape”; and [0049] – “For the intermediate part, alternative cross-sectional shapes with outer peripheries may be non-circular to increase friction as described above. The alternative forms provided may include circular shapes, non-circular curved shapes such as ovals, ellipses, and so forth, polygonal shapes such as hexagons whether regularly shaped or not, and any combination of both curves and flat sides”. Further, this is already known in the art. For example, Reiley ‘294 teaches (Figures 1-7) a threaded implant comprising an outer sleeve (20) having a curvilinear transverse cross- sectional profile or having a rectilinear (e.g., triangular) transverse cross- sectional profile (Figures 2 and 4). Reiley ‘294 teaches the triangular transverse cross- sectional profile is advantageous since it “effectively resists rotation and micromotion once implanted” ([0049]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to have combined the teaching of an outer sleeve having a transverse cross- sectional profile that is triangular in shape, as taught by Reiley ‘294, with the invention of Collins et al. ‘638 in view of Roby et al. ‘192 and Huebner ‘162, in order to resist rotation and micromotion once implanted.
Regarding claim 23 and claim 26, Reiley ‘294 discloses wherein the outer sleeve comprises a plurality of fenestrations therethrough that are spaced apart along a length of the outer sleeve in order to promote bone in-growth ([0052]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to have combined the teaching of wherein the outer sleeve comprises a Reiley ‘294, with the invention of Collins et al. ‘638 in view of Roby et al. ‘192 and Huebner ‘162, in order to promote bone in-growth.

11.	Claim 22 and claim 25 rejected under 35 U.S.C. 103 as being unpatentable over Collins et al. (US PG Pub No. 2010/0003638 A1) in view of Roby et al. (US PG Pub No. 2018/0214192 A1; cited in Applicant’s IDS) and Huebner (US 6,030,162 A), as applied to claim 16 above, and further in view of Schneider et al. (US PG Pub No. 2016/0081809 A1).
Collins et al. ‘638 in view of Roby et al. ‘192 and Huebner ‘162 discloses the invention as claimed, except for particularly disclosing wherein the outer sleeve has a tapered leading edge (or tapered distal region).
Looking to Applicant’s specification (as originally filed), there is no criticality in the use of “wherein the outer sleeve has a tapered leading edge”. At the time of the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have modified the outer sleeve of Collins et al. ‘638 threaded implant to have a “tapered leading edge” or because Applicant has not disclosed that shaping an outer sleeve to have a “tapered leading edge” or “tapered distal region “ provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with variations of the “leading edge” shape (e.g., flat; tapered; linear; blunt; pointed; etc.), because any of said variations would have equally permitted insertion of the threaded implant into bone.
Schneider et al. ‘809 teaches (Figures 7A-10D) an outer sleeve (10) with a tapered leading edge (see edges around distal end 18) that will facilitate insertion of the outer sleeve into bone ([0069]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to have combined the teaching of an outer sleeve with a tapered leading edge, as taught by Schneider et al. ‘809, with the invention of Collins et al. ‘638 in view of Roby et al. ‘192 and Huebner ‘162, in order to facilitate insertion of the threaded implant into bone.

Response to Arguments
12.	Applicant's arguments filed 28 January 2022 have been fully considered but they are not persuasive.
Applicant’s main argument is based on construction type of the “elongate body”, i.e., monolithic versus modular (e.g., unitary). The Applicant argues the main body of Collins et al. ‘638 is not a monolithic main body. The Examiner respectfully disagrees.
a. Collins et al. ‘638 discloses “When assembled, the core 20 extends axially from the head 12, the anchor 16, or both the head 12 and the anchor 16. Core 20 also may be integrally formed with, or otherwise permanently connected to, either the head 12 or anchor 16” ([0023]).
b. Paragraph [0082] of the PG Pub of the instant application states “The implants may include expandable sections and may include a modular design” (emphasis added). In other words, there is no criticality in the use of “monolithic” main body. At the time of the effective filing date of the claimed invention, it would have been an obvious Collins et al. ‘638 threaded implant to be a monolithic main body because Applicant has not disclosed that a monolithic main body provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with variations of the construction of the main body (e.g., modular or unitary), because any of said variations would have equally permitted insertion of the threaded implant into bone. 
c. Roby et al. ‘192 discloses (compare Figures 5A, 5B to Figures 6A, 6B) a threaded implant (Figures 5A and 5B - threaded implant 410; Figures 6A and 6B - threaded implant 510) comprising an elongated main body having a proximal end (414; 514), a mid-section (412; 512) and a distal end (430; 530); a set of threads (421; 521) provided along the distal end; and a sleeve (Figures 5A and 5B – sleeve 438; Figures 6A and 6B – sleeve 538) located on the mid-section of the main body between the proximal end and the distal end of the elongated main body, the proximal end having a greater radial dimension than a radial dimension of the distal end (Figures 5A, 5B; Figures 6A, 6B). The embodiment of Figures 5A, 5B comprises an elongated main body that is monolithically-formed ([0050]; [0052]). The embodiment of Figures 6A, 6B comprises an elongated main body that is unitary or integral or modular, as shown finally assembled in Figure 6B ([0055]; [0056]), which embodiment is similar to the embodiments of Figures 1, 2, and first/left embodiment of Figure 8 of Collins et al. ‘638. 
Roby et al. ‘192 is evidenced that constructing the main body of a threaded implant as a modular main body or as a monolithic main body is functionally equivalent (i.e., any of said variations would have equally permitted insertion of the threaded implant into bone) and interchangeable. It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to have constructed the main body of the threaded implant of Collins et al. ‘638 to be monolithic since “[t]he use of a one piece construction instead of the structure disclosed in [Collins et al. ‘638] would be merely a matter of obvious engineering choice”) In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965), and since constructing the main body of a threaded implant as a modular main body or as a monolithic main body is functionally equivalent (i.e., any of said variations would have equally permitted insertion of the threaded implant into bone) and interchangeable (as taught by Roby et al. ‘192).
d. As noted by the United States Supreme Court, if a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability. For the same reason, if a technique has been used to improve one device, and a person of ordinary skill would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill. KSR, 127 S. Ct. at 1740. "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance the fact that a KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82USPQ2d 1385, 1396 (2007).  

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, in particular regarding the subject matter of independent claims 8, 16, and 24:
Figures 43 and 44 of WO 2017/147537 A1
Figures 8-10 of US PG Pub No. 2011/0238124 A1
Figures 5-7 of US PG Pub No. 2005/0113919 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Javier G. Blanco whose telephone number is (571)272-4747.  The examiner can normally be reached on M- F (10am-7:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Jerrah C. Edwards, at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JAVIER G BLANCO/             Primary Examiner, Art Unit 3774